Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Andrew Speagle, Sr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on the Government’s failure to file a U.S. Sentencing Guidelines Manual (“USSG”) § 5K1.1 motion for a downward departure. Because Speagle’s claim is not a proper basis for a motion under 18 U.S.C. § 3582(c)(2), see USSG § 1B1.10 cmt. n. 1(A), we affirm the district court’s order.* We dispense with *321oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We may affirm a district court's judgment on any grounds apparent from the record. See *321MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 536 (4th Cir.2002).